                                UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEW JERSEY


  JOSE RODRIGUEZ,                                      Civil Action No.: 14-cv-7320 (PGS) (LHG)
                      Plaintiff,                                MEMORANDUM AND
                                                                    ORDER
                          V.


  COMMISSIONER OF SOCIAL SECURITY,

                    Defendants.



       This matter is before the Court on a motion for reconsideration of the Court’s June 23, 2016

decision affirming the AU’s decision denying Plaintiffs application for Disability Insurance

Benefits.

       In the initial brief in support of the complaint, Plaintiffs sole argument was that the AU

erred at step four by finding that Plaintiff could perform his past relevant work as a real estate agent

(P1.’s Br. at 3-7). Past relevant work is work that a claimant has done within the past 15 years, that

was substantial gainful activity, and that lasted long enough for the claimant to learn it. 20 C.F.R.

§ 404.1560(b)(1), 416.960(b)(1). If a claimant can still do his past work, given his severe
impairments and his Residual Functional Capacity (RFC), he is deemed not disabled. 20 C.F.R.         §
404.1520(e),(f), 404.1560(b)(3). In his original argument, Plaintiff did not argue that Plaintiffs

functional (reaching) limitation was a “non-exertional limitation” requiring the AU to employ a

vocational expert in determining Plaintiffs disability. However, in his motion for reconsideration,

Plaintiff argues that the Court erred because:

               The essence of the Court’s Opinion in this case is that Plaintiffs
               uncontested functional limitation precluding anything more than
               occasional overhead reaching was not a non-exertional limitation
               (Opinion at 9). The reasoning continues that because this is so, there
               was no legal error in the AU failing to consult a vocational expert
               (VE) here (Opinion at 9). With great respect, it must be stated directly
               that the Court’s crucial finding that a reaching limitation is not a non
               exertional functional limitation is unquestionably erroneous as a
               matter of law.

        Motion for Reconsideration- Standard of Review

        Motions for reconsideration are governed by Fed. R. Civ. P. 59(e) and L. Civ. R. 7.1(i).

“The “extraordinary remedy” of reconsideration is “to be granted sparingly.” A.K. Stamping Co.,

Inc., v. Instrument Specialties Co., Inc., 106 F. Supp. 2d 627, 662 (D.N.J. 2000) (quoting NL Indus.,

Inc., v. Commercial Union Ins. Co., 935 F. Supp. 513, 516 (D.N.J. 1996)). The Rule “does not

contemplate a Court looking to matters which were not originally presented.” Damiano v. Sony

Music Entertainment, Inc., 975 F. Supp. 623, 634 (D.N.J. 1996) (quoting Florham Park Chevron,

Inc., v. Chevron U.S.A., Inc., 680 F. Supp. 159, 162 (D.N.J. 1988)).

       The Third Circuit has held that the “purpose of a motion for reconsideration is to correct

manifest errors of law or fact or to present newly discovered evidence.” Harsco Corp. v. Zlotincki,

779 F.2d 906, 909 (3d Cir. 1985), cert. denied, 476 U.S. 1171(1986). “Reconsideration motions,

however, may not be used to relitigate old matters, nor to raise arguments or present evidence that

could have been raised prior to the entry ofjudgment.” NL Indus., Inc., 935 F. Supp. at 516; See

Wright, Miller & Kane, Fed. Practice and Procedure: Civil 2d    § 2810.1.   Such motions will only be

granted where (1) an intervening change in the law has occurred, (2) new evidence not previously

available has emerged, or (3) the need to correct a clear error of law or prevent a manifest injustice

arises. See, North River Ins. Co. v. CIGNA Reinsurance Co., 52 F.3d 1194, 1218 (3d Cir. 1995).

Because reconsideration of a judgment after its entry is an extraordinary remedy, requests pursuant

to these rules are to be granted “sparingly,” Maldonado v. Lucca, 636 F. Supp. 621, 630 (D.N.J.

1986); and only when “dispositive factual matters or controlling decisions of law” were brought to

the Court’s attention but not considered. Peiham v. United States, 661 F. Supp. 1063, 1065 (D.N.J.

1987). See G-69 v. Degnan, 748 F. Supp. 274, 275 (D.N.J. 1990).
         Whether or not the Court erred by stating that the reaching limitation was “non-exertional”

does not change the decision. That is because the AU’s inquiry stopped at Step 4 wherein he found

that Plaintiff was able to perform his past relevant work as a real estate agent. See 20 C.F.R.        §
404.1520, 416.920 (If a decision can be reached at any step in the sequential evaluation process,

further evaluation is unnecessary).

         It is Plaintiff’s burden at step four to demonstrate that he lacked the residual functional

capacity (RFC) to perform his past relevant work. Plummer v. Apfel, 186 F.3d 422, 428 (3d Cir.

1999).    Here, the substantial evidence supports the AU’s finding that Plaintiff could perform his

past relevant work.

         Plaintiff also argues that “in fact, because there was no vocational expert (VE) testimony

here at all, without the DOT (Dictionary of Occupational Titles) there would be no possible legal

basis whatsoever for the AU’s step 4 determination.” If the Plaintiff can perform his past relevant

work, the analysis stops. The AU need not proceed to Step 5. It is at Step 5 where the vocational

expert may be engaged to analyze any non-exertional limitations.

         Here, the AU also found that Plaintiff’s subjective complaints and his alleged symptoms

were not entirely credible based upon medical findings and other available information. Jenkins v.

Commissioner, 2006 U.S. App. Lexis 21295 (3d Cir. 2006). Generally, the credibility of witnesses

is quintessentially the province of the AU. Since “credibility determinations are the unique

province of a fact finder” in reviewing the record as a whole, I do not find any substantive reason to

reverse the determination. See generally, Dardovitch v. Haltzman, 190 F.3d 125 (3d Cir. 1999)

(internal quotation omitted). Inasmuch as the Administrative Law Judge had the opportunity to

observe demeanor and determine credibility of witnesses, her findings are conclusive. See Wier v.

Heckler, 734 F. 2d 955, 962 (3d Cir. 1984). See also, Social Security Ruling 96-7, 20 C.F.R.

404.1529 and 20 C.F.R. 416.969.
       In this case, the AU’s inquiry stopped at Step 4.      Even with the Court’s misstatement that

the reaching limitation was not “non-exertional”, the AU’s opinion, finding that Plaintiff was not

disabled at Step 4, is within the substantial evidence of the record.

                                                ORDER
                       26th
       IT IS on this          day of November, 2018;

       ORDERED that Plaintiff’s motion for reconsideration (ECF No. 20) is denied.



                                                          ea
                                                       PETER G. SHERIDAN, U.S.D.J.
